Title: From Benjamin Franklin to Peter Collinson, 23 November 1753
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend,
Philadelphia, Nov. 23, 1753
In my last, via Virginia, I promised to send you per next ship, a small philosophical pacquet: But now having got the materials (old letters and rough drafts) before me, I fear you will find it a great one. Nevertheless, as I am like to have a few days leisure before this ship sails, which I may not have again in a long time, I shall transcribe the whole, and send it; for you will be under no necessity of reading it all at once, but may take it a little at a time, now and then of a winter evening. When you happen to have nothing else to do (if that ever happens,) it may afford you some amusement.
B.F.
